 Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 1 of 23 PageID #: 484



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


OYSTER OPTICS, LLC,

                      Plaintiff,                Civil Action No. 2:19-cv-00257-JRG

             v.


INFINERA CORPORATION,
CORIANT (USA) INC., CORIANT
NORTH AMERICA, LLC, and
CORIANT OPERATIONS, INC.,

                       Defendants.




                                     PROTECTIVE ORDER
       WHEREAS, Plaintiff Oyster Optics, LLC (“Plaintiff”) and Defendants Infinera Corporation,

Coriant (USA) Inc., Coriant North America, LLC, and Coriant Operations, Inc. (“Defendants”),

hereafter referred to as “the Parties,” believe that certain information that is or will be encompassed

by discovery demands by the Parties involves the production or disclosure of trade secrets,

confidential business information, or other proprietary information;


        WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

       any document, information or material that constitutes or includes, in whole or in part,

       confidential or proprietary information or trade secrets of the Party or a Third Party to whom

       the Party reasonably believes it owes an obligation of confidentiality with respect to such
    Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 2 of 23 PageID #: 485



         document, information or material (“Protected Material”). Protected Material shall be

         designated by the Party producing it by affixing an appropriate designation

         (“CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or

         “RESTRICTED CONFIDENTIAL SOURCE CODE”) on such document, information or

         material. The appropriate designation shall be placed clearly on each page of the

         Protected Material (except deposition and hearing transcripts) for which such protection is

         sought, or for electronically stored information produced in native form, in the file name

         of the native electronic file. For deposition and hearing transcripts, the appropriate

         designation shall be placed on the cover page of the transcript (if not already present on

         the cover page of the transcript when received from the court reporter) by each attorney

         receiving a copy of the transcript after that attorney receives notice of the designation of

         some or all of that transcript is Protected Material.

    2.   Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

         Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

          shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’

         EYES ONLY” under this Order, unless and until such document is redesignated by the

         producing Party to have a different classification under this Order.

    3.   With respect to documents, information or material designated “CONFIDENTIAL,”

         “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

         SOURCE CODE” (“DESIGNATED MATERIAL”),12 subject to the provisions herein

         and unless otherwise stated, this Order governs, without limitation: (a) all documents,



1
  The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the class of
materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or
“RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and collectively.
2
  Nothing in this Order shall be construed as a representation or admission that Source Code is properly
discoverable in this action, or to obligate any Party to produce any Source Code.
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 3 of 23 PageID #: 486



     electronically stored information, and/or things as defined by the Federal Rules of Civil

     Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits

     or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

     and other court filings; (d) affidavits; and (e) stipulations. All copies, reproductions,

     extracts, digests and complete or partial summaries prepared from any DESIGNATED

     MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

     under this Order.

4.   A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

     ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

     may be made at any time. Inadvertent or unintentional production of documents,

     information or material that has not been designated as DESIGNATED MATERIAL shall

     not be deemed a waiver in whole or in part of a claim for confidential treatment. Any

     Party that inadvertently or unintentionally produces Protected Material without

     designating it as DESIGNATED MATERIAL may request destruction of that Protected

     Material by notifying the recipient(s), as soon as reasonably possible after the producing

     Party becomes aware of the inadvertent or unintentional disclosure, and providing

     replacement Protected Material that is properly designated. The recipient(s) shall then

     destroy all copies of the inadvertently or unintentionally produced Protected Materials and

     any documents, information or material derived from or based thereon. If, prior to

     receiving such notice, the recipient(s) has disseminated the DESIGNATED MATERIAL

     to individuals not authorized to receive it hereunder, it shall retrieve the DESIGNATED

     MATERIAL.

5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating

     Party, upon order of the Court, or as set forth in paragraph 12 herein:
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 4 of 23 PageID #: 487



     (a)   counsel of record in consolidated Civil Action No. 2:18-cv-00206-JRG (“this
           Action”) for the Parties;

     (b)   employees of such counsel of record assigned to and reasonably necessary to
           assist such counsel in the litigation of this Action;

     (c)   no more than two (2) in-house counsel for the receiving Party who are not involved
           in research or development for the receiving Party and who agree not to be involved
           in research or development for a period of three (3) years following exposure to
           any DESIGNATED MATERIAL who either have responsibility for making
           decisions dealing directly with the litigation of this Action, or who are assisting
           outside counsel in the litigation of this Action, provided that such individuals
           consent in writing to be bound by the terms of this Order by executing the
           Undertaking attached as Exhibit A hereto and that the producing Party be given
           five (5) days to object before the individual returning the Undertaking be provided
           with access to any DESIGNATED MATERIAL. Should an objection be made, it
           shall be resolved in accordance with the procedures of paragraph 5(e) herein;
     (d)    up to and including five (5) designated representatives of each of the Parties to the
           extent reasonably necessary for the litigation of this Action, except that either party
           may in good faith request the other party’s consent to designate one or more
           additional representatives, the other party shall not unreasonably withhold such
           consent, and the requesting party may seek leave of Court to designate such
           additional representative(s) if the requesting party believes the other party has
           unreasonably withheld such consent, provided that such individuals consent in
           writing to be bound by the terms of this Order by executing the Undertaking
           attached as Exhibit A hereto and that the producing Party be given five (5) days to
           object before the individual returning the Undertaking be provided with access to
           any DESIGNATED MATERIAL. Should an objection be made, it shall be
           resolved in accordance with the procedures of paragraph 5(e) herein;

     (e)   outside consultants or experts (i.e., not existing employees or affiliates of a Party or
           an affiliate of a Party) retained for the purpose of this Action, provided that: (1)
           such consultants or experts are not presently employed by the Parties hereto for
           purposes other than this Action; (2) before access is given, the consultant or expert
           has completed the Undertaking attached as Exhibit A hereto and the same is served
           upon the producing Party with:

           •   a current curriculum vitae of the consultant or expert;
           •   a list of all consulting relationships in the past four (4) years including at least
               identification of case by name and number, location of court, and party for
               whom the expert or consultant performed services;
           •   a list of the consultant’s or expert’s publications for the last eight (8) years;
           •   any previous or current professional relationship with or opposite to any of the
               Parties

           at least ten (10) days before access to the Protected Material is to be given to that
           consultant or expert. A producing Party may object to and notify the receiving Party
           in writing that it objects to disclosure of Protected Material to the consultant or
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 5 of 23 PageID #: 488



            expert. The Parties agree to promptly confer and use good faith to resolve any such
            objection. If the Parties are unable to resolve any objection, the objecting Party
            may file a motion with the Court within fifteen (15) days of the notice, or within
            such other time as the Parties may agree, seeking a protective order with respect to
            the proposed disclosure. The objecting Party shall have the burden of proving the
            need for a protective order. No disclosure shall occur until all such objections are
            resolved by agreement or Court order;

     (f)    independent litigation support services, including persons working for or as court
            reporters, stenographers, or videographers, graphics, translation, or design services
            retained by counsel for purposes of preparing demonstrative or other exhibits for
            deposition, trial, or other court proceedings, jury or trial consulting services, and
            photocopy, document imaging, and database services retained by counsel and
            reasonably necessary to assist counsel with the litigation of this Action;
     (g)     except for Defendant-designated “CONFIDENTIAL” documents, information
            and material, any supplier to a Defendant of technology products which are
            accused by, or believed to be implicated by, the claims of infringement of any of
            the patents-in-suit as needed or convenient to assist a Defendant in defending
            against Plaintiff’s claims, including the supplier’s counsel and employees of such
            counsel; and

     (h)    the Court and its personnel.

6.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, information or material contains confidential

     or proprietary information or trade secrets of the Party or a Third Party to whom the Party

     reasonably believes it owes an obligation of confidentiality with respect to such documents,

     information or material.

7.   Documents, information or material produced pursuant to any discovery request in this

     Action, including but not limited to Protected Material designated as DESIGNATED

     MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

     be used for any other purpose. Any person or entity who obtains access to DESIGNATED

     MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

     duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

     portion thereof except as may be reasonably necessary in the litigation of this Action. Any

     such copies, duplicates, extracts, summaries or descriptions shall be classified
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 6 of 23 PageID #: 489



      DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.    To the extent a producing Party believes that certain Protected Material qualifying to be

      designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

      limitation, the producing Party may designate such Protected Material “RESTRICTED --

      ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer

      source code and/or live data (that is, data as it exists residing in a database or databases)

      (“Source Code Material”), the producing Party may designate such Protected Material as

      “RESTRICTED CONFIDENTIAL SOURCE CODE.”

9.    For Protected Material designated RESTRICTED -- ATTORNEYS’ EYES ONLY,

      access to, and disclosure of, such Protected Material shall be limited to individuals listed

      in paragraphs 5(a-b) and (e-h).

10.   For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

      the following additional restrictions apply:

      (a)    Access to a Party’s Source Code Material shall be provided only on “stand-alone”
             computer(s) (that is, the computer may not be linked to any network, including a
             local area network (“LAN”), an intranet or the Internet). The stand-alone
             computer(s) may be located at the offices of the producing Party’s outside counsel,
             or at another location as agreed by the Parties. A receiving Party shall provide at
             least five (5) days notice that it will be sending individuals authorized to review
             Source Code Material prior to any such review. All persons viewing Source Code
             shall sign on each day they view Source Code a log that will include the names of
             persons who enter the Source Code review room to view the Source Code and
             when they enter and depart. The producing Party shall be responsible for providing
             and maintaining said log. No outside electronic devices, recordable media or
             recordable devices, including without limitation laptops, tablet devices, sound
             recorders, computers, cellular telephones, peripheral equipment, cameras, CDs,
             DVDs, or drives of any kind, shall be permitted into the Source Code review room,
             except as provided in subsection 10(j) below;

      (b)    The receiving Party shall make reasonable efforts to restrict its requests for access
             to the stand-alone computer(s) to normal business hours, which for purposes of this
             paragraph shall be 8:00 a.m. through 6:00 p.m., on business days (weekdays that
             are not Federal holidays). However, upon reasonable notice from the receiving
             Party, the producing Party shall make reasonable efforts to accommodate the
             receiving Party’s request for access to the stand-alone computer(s) outside of normal
    Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 7 of 23 PageID #: 490



                business hours. The Parties agree to cooperate in good faith such that maintaining
                the producing Party’s Source Code Material at the offices of its outside counsel
                shall not unreasonably hinder the receiving Party’s ability to efficiently and
                effectively conduct the prosecution or defense of this Action. The producing Party
                may visually monitor the activities of the receiving Party’s representatives during
                any Source Code review to ensure that no unauthorized recording, copying, or
                transmission of the Source Code or other information concerning the Source Code
                are being created or transmitted in any way.;
         (c)     The producing Party shall provide the receiving Party with information explaining
                how to start, log on to, and operate the stand-alone computer(s) in order to access the
                produced Source Code Material on the stand-alone computer(s);

         (d)    The producing Party shall install reasonably available commercial tools that are
                sufficient for viewing and searching the code produced, on the platform produced,
                if such tools exist, are presently used in the ordinary course of the producing
                Party’s business, and do not require payment of additional license fees. In no event
                shall the receiving Party use any compilers, interpreters or simulators in connection
                with the producing Party’s Source Code Material absent the consent of the
                producing Party;

         (e)    Access to Protected Material designated RESTRICTED CONFIDENTIAL -
                SOURCE CODE shall be limited to outside counsel and up to three (3) outside
                                       3
                consultants or experts (i.e., not existing employees or affiliates of a Party or an
                affiliate of a Party) retained for the purpose of this litigation and approved to access
                such Protected Materials pursuant to paragraph 5(e) above;

         (f)    To the extent portions of Source Code Material are quoted in a Source Code
                Document, either (1) the entire Source Code Document will be labeled and treated
                as RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages containing
                quoted Source Code Material will be separately labeled and treated as
                RESTRICTED CONFIDENTIAL SOURCE CODE;

         (g)    Except as provided in this sub-paragraph, absent express written permission from
                the producing Party, the receiving Party may not create electronic images, or any
                other images, or make electronic copies, of the Source Code Material from any
                paper copy of Source Code for use in any manner (including by way of example
                only, the receiving Party may not scan the Source Code to a PDF or photograph
                the code). Images or copies of Source Code Material shall not be included in
                correspondence between the Parties (references to production numbers shall be
                used instead), and shall be omitted from pleadings and other papers whenever
                possible. In no event shall the receiving Party seek to communicate electronically
                any copy of Source Code Material, including via email, FTP, or any other means
                of electronic communication, and in no event shall any copy of Source Code

3
 For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
consultant or expert who employs others within his or her firm to help in his or her analysis shall count
as a disclosure to a single consultant or expert.
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 8 of 23 PageID #: 491



           Material be created using optical character recognition technology. If a receiving
           Party reasonably believes that it needs to submit a portion of Source Code Material
           as part of a filing with the Court, the Parties shall meet and confer as to how to
           make such a filing while protecting the confidentiality of the Source Code Material
           and such Source Code Material will not be filed absent agreement from the
           producing Party that the confidentiality protections will be adequate. If a producing
           Party agrees to provide written permission to the receiving Party that an electronic
           or any other copy needs to be made for a Court filing or other paper (such as for
           example an expert report or drafts thereof), access to the receiving Party’s
           submission, communication, and/or disclosure of electronic files or other materials
           containing any portion of Source Code Material (paper or electronic) shall at all
           times be limited solely to individuals who are expressly authorized to view Source
           Code Material under the provisions of this Order, and the Court where applicable.
           Any court filings containing Source Code Material shall be filed under seal. Any
           expert report containing Source Code Material from a given Producing Party shall
           be transmitted only to that Producing Party, and to the extent any Source Code
           Material of another Producing Party (or any specific description thereof) appears
           in such a report, the Source Code Material and accompanying specific descriptions
           shall be redacted accordingly to prevent one Producing Party from viewing any
           other Producing Party’s Source Code Material.

     (h)   No copies of all or any portion of the Source Code Material may leave the Source
           Code review room except as otherwise provided herein. Further, no other written
           or electronic record of the Source Code Material is permitted except as otherwise
           provided herein. The producing Party shall make available a laser printer with
           commercially reasonable printing speeds for on-site printing during inspection of
           the Source Code Material with pre-numbered paper which may also be
           watermarked to track further reproduction. The receiving Party shall only request
           printing of limited portions of the Source Code Material only when necessary to
           prepare court filings or pleadings or other papers (including a testifying expert’s
           expert report). The receiving Party may request up to five (5) printed copy sets of
           any printed portion of the Source Code Material. The producing Party shall not
           unreasonably deny a receiving Party’s request to print additional copies, providing
           that the request is for good cause and for use that otherwise complies with this
           Order. The receiving Party shall maintain a log of all copies of the source code
           (received from a producing Party) that are provided by the receiving Party to any
           qualified person. The log shall include the names of the recipients and reviewers
           of copies and locations where the copies are stored. Any printed portion that
           consists of more than ten (10) pages of a continuous block of Source Code Material
           shall be presumed to be excessive, and the burden shall be on the receiving Party
           to demonstrate the need for such a printed copy. No more than 10% or 500 pages
           of the total Source Code Material for any software release, whichever is less, may
           be printed, except pursuant to agreement of the Parties or Court order. The
           receiving Party shall not request printed Source Code Material in order to review
           blocks of Source Code Material elsewhere in the first instance, i.e., as an alternative
           to reviewing that Source Code Material electronically on the Source Code
           Computer, as the Parties acknowledge and agree that the purpose of the protections
           herein would be frustrated by printing portions of Source Code Material for review
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 9 of 23 PageID #: 492



           and analysis elsewhere, and that printing is permitted only when necessary to
           prepare court filings or pleadings or other papers (including a testifying expert’s
           expert report). The producing Party shall print, Bates number, and label
           “RESTRICTED CONFIDENTIAL SOURCE CODE” any pages requested by the
           receiving Party. Within four (4) days, or such additional time as necessary due to
           the volume requested, but in no event more than seven (7) days, the producing
           Party shall either (i) provide up to five (5) copy sets of such pages to the receiving
           Party or (ii) inform the receiving Party that it objects that the printed portions are
           excessive and/or not done for a permitted purpose. If, after meeting and conferring,
           the producing Party and the receiving Party cannot resolve the objection, the
           receiving Party shall be entitled to seek a Court resolution of whether the printed
           Source Code Material in question is narrowly tailored and was printed for a
           permitted purpose. The burden shall be on the receiving Party to demonstrate that
           such printed portions are no more than is reasonably necessary for a permitted
           purpose and not merely printed for the purposes of review and analysis elsewhere.
           The printed pages shall constitute part of the Source Code Material produced by
           the producing Party in this action;

     (i)   Access to and review of Source Code Material shall be strictly for the purpose of
           investigating the claims and defenses at issue in this case. No person shall review
           or analyze any Source Code Material for purposes unrelated to this case, and no
           person may use any knowledge gained as a result of reviewing Source Code
           Material in this case in any other pending or future dispute, proceeding, or
           litigation;

     (j)   Solely for the purpose of investigating the claims and defenses at issue in this case
           as described in Subparagraph (i), the Receiving Party shall be entitled to take notes
           (electronic or non-electronic) relating to the Source Code but may not copy the
           Source Code into such notes. To the extent the Receiving Party desires to take
           notes electronically, the producing Party shall provide a stand-alone note-taking
           computer (e.g., a computer, which is distinct from the Source Code Computer, that
           is not linked to any network, including a local area network (“LAN”), an intranet
           or the Internet, and has image making functionality of any type disabled, including
           but not limited to camera or video functionality) (“note-taking computer”) in the
           Source Code review room for the receiving Party’s use in taking such notes. The
           notes shall not contain verbatim copies of lines of source code. Producing party
           shall install commercially reasonable tools that are sufficient for taking and saving
           of encrypted notes on the note-taking computer, and do not require payment of
           additional license fees. The producing Party shall not deny receiving Party’s
           reasonable requests for specific note-taking tools. The producing Party shall also
           provide a maximum of three (3) encrypted USB drives onto which the receiving
           Party may copy such notes at the end of a source code review session, unless
           otherwise agreed upon by the receiving and producing Party. Whether the copying
           of such notes from the note-taking computer onto the encrypted USB drive(s)
           occurs inside or outside of the Source Code review room will be at the discretion
           of the producing Party. The producing Party may observe the copying of such notes
           from the note-taking computer onto the encrypted USB drive(s) but may not access
           or review the content of such notes. The receiving Party shall be responsible for
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 10 of 23 PageID #: 493



            deleting any notes and any files containing information remaining on the
            computer that refer to, reference, or otherwise permit the review or reconstruction
            in whole or part of, such notes, including without limitation any temporary files or
            file fragments, remaining on the note-taking computer. The receiving Party’s notes
            shall be treated in accordance with the requirements of Fed. R. Civ. P. 26(b)(4)(B)
            or (C) as appropriate. Any notes (electronic or non-electronic) relating to the
            Source Code will be treated as RESTRICTED CONFIDENTIAL SOURCE
            CODE, and shall further be subject to subparagraph 10(n).

      (k)   If the receiving Party’s outside counsel, consultants, or experts obtain printouts of
            Source Code Material, the receiving Party shall ensure that such outside counsel,
            consultants, or experts keep the printouts in a secured locked area in the offices of
            such outside counsel, consultants, or expert. For depositions, the receiving Party
            shall not bring copies of any printed Source Code Material. Rather, at least four
            (4) days before the date of the deposition, the receiving Party shall notify the
            producing Party about specific portions of the Source Code Material it wishes to
            use at the deposition, and the producing Party shall bring printed copies of those
            portions to the deposition for use by the receiving Party. Copies of Source Code
            Material that are marked as deposition exhibits shall not be provided to the court
            reporter or attached to deposition transcripts; rather, the deposition record will
            identify the exhibit by its production numbers. All paper copies of Source Code
            Material brought to the deposition shall remain with the producing Party’s outside
            counsel for secure destruction in a timely manner following the deposition. In place
            of physical copies, the producing party may opt to bring a stand-alone computer to
            the deposition. The receiving party may use the stand-alone computer to review,
            under supervision, the specific portions of source code designated in advance as per
            this section’s requirements. Use of the stand-alone computer will be subject to the
            same restrictions included in paragraph a;

      (l)   Any expert or consultant retained on behalf of a receiving Party who is to be given
            access to a producing Party’s Source Code Material (whether in electronic form or
            otherwise) must agree in writing not to perform software development work
            directly or indirectly intended for commercial purposes relating to image sensors
            for a period of one (1) year after the issuance of a final, non-appealable decision
            resolving all issues in the case. This shall not preclude such expert or consultant
            from consulting in future litigation, so long as such consulting does not involve
            software development work directly or indirectly intended for commercial purposes
            relating to optical systems;

      (m)   Source Code Material may not be transported or transmitted electronically over a
            network of any kind, including a LAN, an intranet, or the Internet. No other
            copying or transcribing of Source Code Material is allowed beyond that described
            in this Protective Order. No person shall copy, e-mail, transmit, upload, download,
            print, photograph or otherwise duplicate any portion of the Source Code Material,
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 11 of 23 PageID #: 494



             unless explicitly permitted by this Protective Order; and

      (n)    Within thirty (30) calendar days after the issuance of a final, non-appealable
             decision resolving all issues in the case, the receiving Party must, at the producing
             Party’s option, either serve upon the producing Party, or certify the destruction of,
             all copies of the producing Party’s Source Code Material. In addition, all persons
             to whom the copies of the Source Code Material were provided must certify in
             writing that all copies of the Source Code Material were returned to the receiving
             Party’s counsel who provided them the information and that they will make no use
             of the Source Code Material or of any knowledge gained from the Source Code
             Material in any future endeavor.

11.   Any attorney representing a Party, whether in-house or outside counsel, and any person

      associated with a Party and permitted to receive another Party’s Protected Material that

      is designated RESTRICTED -- ATTORNEYS’ EYES ONLY and/or RESTRICTED

      CONFIDENTIAL SOURCE CODE (collectively “HIGHLY SENSITIVE

      MATERIAL”), who obtains, receives, has access to, or otherwise learns, in whole or in

      part, the other Party’s HIGHLY SENSITIVE MATERIAL under this Order shall not

      prepare, prosecute, supervise, or assist in the preparation or prosecution of any patent

      application pertaining to (i) the field of the invention of the patents-in-suit, or (ii) the

      accused technology of the Defendants’ products-in-suit, on behalf of the receiving Party

      or its acquirer, successor, predecessor, or other affiliate during the pendency of this

      Action and for one year after its conclusion, including any appeals. To ensure compliance

      with the purpose of this provision, each Party shall create a screening procedure that

      prevents disclosure of any information related to this Action “Ethical Wall” between

      those persons with access to HIGHLY SENSITIVE MATERIAL and any individuals

      who, on behalf of the Party or its acquirer, successor, predecessor, or other affiliate,

      prepare, prosecute, supervise or assist in the preparation or prosecution of any patent

      application pertaining to the field of invention of the patent-in-suit. This prohibition

      against the prosecution of applications shall not preclude an attorney representing a
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 12 of 23 PageID #: 495



      Party, whether in-house or outside counsel, and any person associated with a Party and

      permitted to receive the other Party’s Protected Material who has had access to

      HIGHLY SENSITIVE MATERIAL from initiating, assisting in the initiation of,

      providing comments or otherwise participating in any post-grant proceeding (including

      ex parte and inter partes reexamination, inter partes review, and covered business

      method review, except that any attorney representing Plaintiff may not assist Plaintiff in

      drafting, amending or proposing for substitution patent claims in any post-grant patent

      proceeding) of any patent. Nothing in this paragraph shall apply to any individual

      permitted to receive the producing Party’s Protected Material and who obtains, receives,

      has access to, or otherwise learns, in whole or in part, the other Party’s HIGHLY

      SENSITIVE MATERIAL if said HIGHLY SENSITIVE MATERIAL is only of a

      financial nature and not of a technical nature. Nothing herein shall prevent any attorney

      from communicating with or sending any prior art or other litigation materials to the

      attorney’s client, client’s patent prosecution counsel, or client’s post-grant proceeding

      counsel for the purpose of ensuring that such materials are submitted to the U.S. Patent

      and Trademark Office (or any similar agency of a foreign government) to assist a patent

      applicant in complying with its duty of candor and/or to avoid a finding of inequitable

      conduct. If the foregoing prior art or other litigation materials sought to be disclosed by

      the attorney were designated “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’

      EYES ONLY,” and/or “RESTRICTED CONFIDENTIAL SOURCE CODE” by the

      producing Party, then the attorney may provide copies of said confidential materials to

      his/her client’s patent prosecution or post-grant proceeding counsel only if the

      producing Party agrees to this submission or, if agreement cannot be reached, upon

      order of the Court. To the extent that that Parties reach agreement or the Court orders

      the submission of the confidential materials, then that confidential material may be
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 13 of 23 PageID #: 496



      submitted to the U.S. Patent and Trademark Office (or any similar agency of a foreign

      government), and will be submitted under seal and in accordance with the U.S. Patent

      Office (or foreign office) rules and regulations for such documents. The counsel

      involved in prosecution or post-grant proceedings to whom confidential material is

      provided pursuant to this section shall not be subject to the prohibition against the

      prosecution of applications (“Prosecution Bar”), notwithstanding the confidential

      material also being material subject to the Prosecution Bar. Nothing in this provision

      shall prohibit any attorney of record in this litigation from discussing any aspect of this

      case that is reasonably necessary for the prosecution or defense of any claim or

      counterclaim in this litigation with his/her client.

      The receipt or review of the following documents and materials shall not trigger the

      Prosecution Bar set forth above: (i) publicly available publications, including patents

      and published patent applications; (ii) materials regarding third-party systems or

      products that were publicly known, on sale, or in public use; (iii) information that is

      otherwise publicly available; and (iv) documents and information related solely to

      damages or reasonable royalty rates.

       The Prosecution Bar set forth in the paragraphs above shall be personal to any

      attorney who receives or reviews Protected Materials designated “CONFIDENTIAL,”

      “RESTRICTED – OUTSIDE ATTORNEYS’ EYES ONLY,” and/or “RESTRICTED

      CONFIDENTIAL SOURCE CODE” and shall not be imputed to any other persons or

      attorneys at the attorney’s law firm or company unless information concerning the

      Protected Materials was communicated to an individual by one who reviewed such

      Protected Materials.

12.   Nothing in this Order shall require production of documents, information or other material
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 14 of 23 PageID #: 497



      that a Party contends is protected from disclosure by the attorney-client privilege, the work

      product doctrine, or other privilege, doctrine, or immunity. If documents, information or

      other material subject to a claim of attorney-client privilege, work product doctrine, or other

      privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

      production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

      any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

      produces documents, information or other material it reasonably believes are protected under

      the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

      may obtain the return of such documents, information or other material by promptly

      notifying the recipient(s) in writing and providing a privilege log for the inadvertently or

      unintentionally produced documents, information or other material. Within five (5)

      business days of this notice, the receiving Party shall gather from all recipient(s) and return

      all copies of such documents, information or other material to the producing Party, except

      for any pages containing privileged or otherwise protected markings by the recipient(s),

      which pages shall instead be destroyed and certified as such to the producing Party.

      No use shall be made of such documents or information during depositions, through

      motion practice, or at trial. The receiving Party may move the Court for an Order

      compelling production of any such documents or information in accordance with the

      Federal Rules of Civil Procedure. The motion shall be filed under seal and shall not assert

      as a ground for production the fact of the earlier production, nor shall the motion disclose

      or otherwise use the content of the previously produced and returned documents or

      information in any way (beyond any information appearing on the above-referenced

      privilege log).

13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 15 of 23 PageID #: 498



      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties are hereby ORDERED to safeguard all such documents, information and

      material to protect against disclosure to any unauthorized persons or entities.

14.   In the event of any accidental or inadvertent disclosure of DESIGNATED MATERIAL

      other than in a manner authorized by this Protective Order, counsel for the Party

      responsible for the disclosure shall immediately notify the producing Party’s counsel of

      all the pertinent facts, and make every effort to prevent further unauthorized disclosure

      including retrieving all copies of the DESIGNATED MATERIAL from the recipient(s)

      thereof and securing the agreement of the recipients not to further disseminate the

      DESIGNATED MATERIAL in any form. Compliance with the foregoing shall not

      prevent a party from seeking further relief from the Court.

15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

      the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

      access to the DESIGNATED MATERIAL by virtue of his or her employment with the

      Designating Party, (ii) identified in the DESIGNATED MATERIAL as an author,

      addressee, or copy recipient of such information, (iii) although not identified as an author,

      addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary

      course of business, seen such DESIGNATED MATERIAL, (iv) a current or former

      officer, director or employee of the producing Party or a current or former officer, director

      or employee of a company affiliated with the producing Party; (v) counsel for a producing

      Party, including outside counsel and in-house counsel (subject to paragraphs 9 and 10 of

      this Order); (vi) an independent contractor, consultant, and/or expert retained for the

      purpose of this Action; (vii) court reporters and videographers; (viii) the Court; or (ix)
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 16 of 23 PageID #: 499



      other persons entitled hereunder to access to DESIGNATED MATERIAL.

      DESIGNATED MATERIAL shall not be disclosed to any other persons unless prior

      authorization is obtained from counsel representing the producing Party or from the Court.

16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any portion

      thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to

      the deposition or hearing transcript so designated shall be limited in accordance with the

      terms of this Order. Until expiration of the 30-day period, the entire deposition or hearing

      transcript shall be treated as confidential.

17.   Native Files. Where electronic files and documents are produced in native electronic

      format, such electronic files and documents shall be designated for protection under this

      Order by appending to the file names or designators information indicating whether the

      file contains CONFIDENTIAL, CONFIDENTIAL OUTSIDE ATTORNEYS' EYES

      ONLY, or CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY SOURCE CODE

      material, or shall use any other reasonable method for so designating Protected Materials

      produced in electronic format. When electronic files or documents are printed for use at

      deposition, in a court proceeding, or for provision in printed form to an expert or consultant

      pre-approved pursuant to Paragraph 5(e), or for any other reason consistent with the

      provisions of this Protective Order, the party printing the electronic files or documents

      shall affix a legend to the printed document corresponding to the designation of the

      Designating Party and including the production number and designation associated with

      the native file.

18.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 17 of 23 PageID #: 500



      shall remain under seal until further order of the Court. The filing party shall be responsible

      for informing the Clerk of the Court that the filing should be sealed and for placing the

      legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

      caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

      the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

      or an exhibit thereto, discloses or relies on confidential documents, information or

      material, such confidential portions shall be redacted to the extent necessary and the

      pleading or exhibit filed publicly with the Court.

19.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to redesignation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met. Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.

20.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 18 of 23 PageID #: 501



21.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL” or “RESTRICTED -- ATTORNEYS’ EYES ONLY”

      any documents, information or other material, in whole or in part, produced or give by

      such documents, information or other material, in whole or in part, produced or given by

      such Third Parties. The Third Parties shall have ten (10) days after production of such

      documents, information or other materials to make such a designation. Until that time

      period lapses or until such a designation has been made, whichever occurs sooner, all

      documents, information or other material so produced or given shall be treated as

      “CONFIDENTIAL” in accordance with this Order.

23.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

      summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

      incorporated into any privileged memoranda of the Parties and materials which have been

      admitted into evidence in this Action), shall at the producing Party’s election either be

      returned to the producing Party or be destroyed. The receiving Party shall verify the return

      or destruction by affidavit furnished to the producing Party, upon the producing Party’s

      request.

24.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 19 of 23 PageID #: 502



      thereof. The entry of this Order and/or the production of documents, information and

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

25.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      party and has been unable to resolve the matter by agreement may move the Court for such

      relief as may be appropriate in the circumstances. Pending disposition of the motion by the

      Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

26.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

      publication of the documents, information and material (or the contents thereof) produced

      so as to void or make voidable whatever claim the Parties may have as to the proprietary and

      confidential nature of the documents, information or other material or its contents.

27.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

      kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

28.   The provisions of this Order shall continue to be binding, except (a) with respect to those

      documents and information that become a matter of public record and (b) that a Party may

      seek the written permission of the producing Party or further order of the Court with

      respect to the dissolution or modification of this Order. The Court retains and shall have

      continuing jurisdiction over the parties and recipients of the DESIGNATED MATERIAL.

29.   In the event that any Party or individual described herein is served with a subpoena or

      other judicial process demanding the production or disclosure of any DESIGNATED

      MATERIAL, such Party or individual shall (a) provide lead counsel for any Party whose
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 20 of 23 PageID #: 503



      DESIGNATED MATERIAL is the subject of said subpoena or other judicial process with

      a copy of such subpoena or other judicial process within five (5) days following receipt

      thereof, and (b) use all reasonable efforts to ensure treatment of the DESIGNATED

      MATERIAL at issue consistent with this Order.

30.   Export Control Requirements: Notwithstanding anything to the contrary contained herein,

      the following additional requirements apply to all Protected Materials produced by any

      Defendant: Disclosure of DESIGNATED MATERIAL shall be subject to all applicable

      laws and regulations relating to the export of technical data contained in such

      DESIGNATED MATERIAL, including the release of such technical data to foreign

      persons or nationals in the United States or elsewhere, including but not limited to the

      provisions in 30(a) and (b) below. Subject to this provision, no DESIGNATED

      MATERIAL may leave the United States of America, except for DESIGNATED

      MATERIAL for the personal use of the individuals in paragraph 5, including such material

      on that individual’s laptop or other electronic device. Without limitation, this prohibition

      extends to DESIGNATED MATERIAL, including copies, in physical and electronic form.

      The viewing of DESIGNATED MATERIAL through electronic means outside the

      territorial limits of the United States of America is similarly prohibited. The restrictions

      contained within this paragraph may be amended through the consent of the producing

      Party to the extent such agreed-to procedures conform with applicable export control laws

      and regulations.

         (a) The receiving Party acknowledges that the Protected Materials received under this
             Protective Order may be subject to export controls under the laws of the United
             States and other applicable laws. The receiving Party shall comply with such laws
             and agrees not to knowingly export, re-export or transfer Protected Materials of the
             producing Party. The receiving Party acknowledges that Protected Materials
             disclosed by the producing Party may be subject to, including but not limited to,
             the U.S. Export Administration Regulations (EAR), Export Control Classification
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 21 of 23 PageID #: 504



                Number (ECCN) 5E001 pertaining to Dynamic Adaptive Routing, Optical
                Switching, SS7, non-aggregated port speed data transfer rates exceeding 15Gbps;
                and ECCN 5E002 cryptography.

            (b) The receiving Party agrees to maintain adequate controls to prevent nationals of
                countries listed in the EAR, Part 740 Supplement No. 1, Country Group D:1 or E
                from accessing the producing Party’s Protected Materials, subject to ECCN 5E001;
                or nationals outside the U.S. and Canada from accessing such Protected Materials,
                subject to ECCN 5E002, without U.S. Government authorization. The receiving
                Party furthermore, agrees to notify the producing Party prior to granting a foreign
                national, of countries listed in the groups D:1 or E, access to the “stand-alone”
                computer(s) referenced in Paragraph 10(a), access to hard copies of Protected
                Materials, or placement on a project requiring receipt or review of the producing
                Party’s Protected Materials. The term “national” is defined as any person who is
                not a U.S. person or national/citizen, lawful permanent resident, person granted
                asylum or refugee status, or temporary resident granted amnesty.
 .
31.     This Order shall not be deemed a waiver of any Party’s right to use its own documents and

        its own DESIGNATED INFORMATION in its sole and complete discretion.

32.     Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

        Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

        if reasonably necessary to prepare and present this Action and (b) to apply for additional

        protection of DESIGNATED MATERIAL.

      So ORDERED and SIGNED this 12th day of December, 2019.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 22 of 23 PageID #: 505




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


OYSTER OPTICS, LLC,

                      Plaintiff,             Civil Action No. 2:19-cv-00257-JRG

            v.


INFINERA CORPORATION,
CORIANT (USA) INC., CORIANT
NORTH AMERICA, LLC, and
CORIANT OPERATIONS, INC.,

                       Defendants.




                                        APPENDIX A

           UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                          PROTECTIVE ORDER
      I,                                                       , declare that:

1.    My address is                                                                          .

      My current employer is                                                                 .

      My current occupation is                                                               .

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes of       this action any    information designated       as “CONFIDENTIAL,”

      “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” that is disclosed to me.
Case 2:19-cv-00257-JRG Document 55 Filed 12/12/19 Page 23 of 23 PageID #: 506



4.     Promptly upon termination of these actions, I will return all documents and things

       designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”

       or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,

       and all documents and things that I have prepared relating thereto, to the outside counsel

       for the party by whom I am employed.

5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.

       I declare under penalty of perjury that the foregoing is true and correct.



Signature

Date ____________________________________________
